Case 1:19-cr-00026-GNS-HBB Document 91 Filed 02/18/21 Page 1 of 3 PageID #: 168




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF KENTUCKY
                            BOWLING GREEN DIVISION
                    CRIMINAL ACTION NO. 1:19-CR-00026-GNS-HBB-4


 UNITED STATES OF AMERICA                                                          PLAINTIFF


 VS.


 CHARLES EDWARD DENSON                                                           DEFENDANT


                                  MEMORANDUM OPINION
                                      AND ORDER

                                        BACKGROUND

          This matter is before the Court on Defendant Charles Edward Denson’s motion to modify

 his bond (DN 81). The United States has filed a response (DN 87). Denson has not filed a reply.

          Denson was indicted by the Grand Jury on May 22, 2019 and charged with conspiracy to

 distribute methamphetamine and distributing methamphetamine (DN 1).           The undersigned

 conducted a detention hearing and released Denson on bond with the condition that he participate

 in an in-patient treatment program for substance addiction (DN 20, 23). On October 31, 2019,

 Denson’s supervising Probation Officer reported that Denson had been unsuccessfully discharged

 from the in-patient treatment program. On November 4, 2019 Magistrate Judge King conducted

 a bond revocation hearing (DN 34). Notwithstanding Denson’s contention that his termination

 from the program was unwarranted, Judge King concluded that Denson had violated the terms of

 his appearance bond and that there were no conditions which could reasonably assure the safety

 of the community (Id.). Judge King ordered the bond revoked, and Denson remanded to custody

 (Id.).
Case 1:19-cr-00026-GNS-HBB Document 91 Filed 02/18/21 Page 2 of 3 PageID #: 169




        Denson’s present motion indicates that he is eligible for re-admission to the treatment

 program, noting that his prior discharge was “for reasons unrelated to substance abuse”

 (DN 81 PageID 143). He also asserts that he is at high risk for complications related to COVID-19,

 and the jail where he is housed is experiencing an outbreak (Id.). The United States responds that

 Denson has failed to demonstrate any basis for reconsideration of his bond and that his concerns

 abut COVID-19 do not rise to a level justifying his release (DN 87).

                                             DISCUSSION

         18 U.S.C. § 3142(f)(2) governs motions for reconsideration of the order of detention.

  That statute provides in pertinent part:

                The hearing may be reopened, before or after a determination by the
                judicial officer, at any time before trial if the judicial officer finds
                that information exists that was not known to the movant at the of
                the hearing and that has a material bearing on the issue of whether
                there are conditions of release that will reasonably assure the
                appearance of such person as required and the safety of any other
                person and the community.

 18 U.S.C. § 3142(f).

         Here, Denson presents no new information other than his apparent eligibility for re-

 admission to the treatment program.         While this may be a new development or changed

 circumstance since the revocation hearing, it amounts to no more than a plea for a second chance

 at treatment (see, e.g. DN 50, letter from Denson to Judge King requesting release for treatment),

 the same argument Judge King rejected at the revocation hearing.

        As for Denson’s concerns about susceptibly to COVID-19: “[A] defendant should not be

 entitled to temporary release . . . based solely on generalized COVID-19 fears and speculation.

 Rather, the court must make an individualized determination as to whether COVID-19 concerns

 present such a compelling reason in a particular case that temporary release is necessary . . . .”



                                                   2
Case 1:19-cr-00026-GNS-HBB Document 91 Filed 02/18/21 Page 3 of 3 PageID #: 170




 United States v. Shelton, No. 3:19-CR-14, 2020 U.S. Dist. LEXIS 62655, at *10 (W.D. Ky.

 April 9, 2020) (quoting United States v. Clark, 448 F. Supp. 3d 1152, 1156-57 (D. Kan. 2020)).

 Here, Denson only presents the bare statement that he is at “high risk to suffer complications

 related to COVID-19” (DN 81 PageID 143). He does not explain the underlying condition which

 presents a higher risk of complications. He further states that the jail is experiencing an outbreak

 but does not address what steps the jail is implementing to combat the outbreak or why those

 efforts are ineffective.   In sum, Denson’s skeletal assertions are insufficient to establish a

 compelling reason for relief.

                                           CONCLUSION

        WHEREFORE, Denson’s motion to modify the bond (DN 81) is DENIED.




                       February 17, 2021



        Copies:         Counsel of Record




                                                  3
